                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                                  3:97-cr-333-MOC-1

               UNITED STATES OF AMERICA,                   )
                                                           )
                                                           )
                                                           )
               Vs.                                         )                    ORDER
                                                           )
               LEROY J. KELLY,                             )
                                                           )
                               Defendant.                  )



                      THIS MATTER is before the Court on defendant’s “Pro Se Emergency Motion for

              Judicial Recommendation.” (Doc. No. 99).

                      IT IS ORDERED that the Government shall submit a brief in response to defendant’s

              motion within ten days.




Signed: December 6, 2019
